DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 32, 45, 48, and 50 and the cancellation of claim 49 in the response filed August 30, 2022, are acknowledged by the Examiner. 
Claims 32-48 and 50-51 are pending in the current action. 
Response to Arguments
In response to “Claim Objections”
Applicant’s amendment to claim 45 has overcome the current claim objection, it is therefore withdrawn. 
In response to “Double Patenting Rejection”
Applicant’s Terminal Disclaimer has overcome the current double patenting rejection, it is therefore withdrawn. 
In response to “Claim Rejections - 35 U.S.C. §§ 102 and 103”
Applicant argues that Gentz does not disclose adjusting element 30 extending outward from the channels 14/15, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the sake of compact prosecution, Examiner will assume the Applicant is arguing that Gentz does not discloses “the sleeve extending outward from the proximal side of the base body,” to which Examiner disagrees. Gentz sleeve 30 is detailed to be an adjuster for the plumb line and to have external threads to allow for the adjustment relative to the bores 14/15, the sleeve 30 is adjustable relative to the bores starting as an separate component and then screwed into the bores, in order to change the angle limitations of the pivoting component 12 the sleeve 30 is screwed deeper into bore, thus to either remove or lessen the angle limitations the sleeve can be screwed outwardly from the bore; while not every position variation of the sleeve 30 is shown in the drawings, the capability of the sleeve as detailed in the specs provides support that the sleeve may be extended outwardly from the bore, if even just the slightest amount, to meet the limitation; further, the limitation does not specify when the sleeve is extending out of the bore, thus even if the sleeve 30 is extending outside of the bore only to be screwed into and remain into the bore during use, the limitation is met (Fig 3, [0021], [0027]).
Examiner further notes, that the limitation “proximal side of the base body” is being broadly interpreted, and Applicant is reading features into this limitation that are not present. The base body 11 is being interpreted to be divided in half resulting in a proximal side and distal side (Annotated Fig 3 added to rejection below for clarity). Applicant seems to assume that proximal side must mean proximal surface or proximal edge of the base body, this is not the case as the claim must be read broadly. Further Applicant assumes that to extend from the proximal side that the sleeve must be completely external from the side, this is not the case. The sleeve is, and can remain, at least partially within the bore with a portion outside of the bore to thus extend from the proximal side. Further still, as long as the sleeve has a length extension from a portion of the proximal side it can be read on the limitation. For example, the sleeve has a length extension, that extension extends from the lower end of the proximal side outwardly, that can be interpreted as the sleeve extending outward from the proximal side of the base body. 
Applicant argues that the adjusting element 30 and the adjusting unit 33 are not capable of being removed from the channels 14, 15 with the orthotic joint 10 still operating as described in Gentz, however this is not cited by the Examiner so it is moot. Examiner has cited that the sleeves 30 of Gentz may extend outward from the proximal side of the body, this would not require a full removal of the sleeves. Gentz sleeve 30 is adjustable relative to the bores starting as a separate component and then screwed into the bores, in order to change the angle limitations of the pivoting component 12 the sleeve 30 is screwed deeper into bore, thus to either remove or lessen the angle limitations the sleeve can be screwed outwardly from the bore. To unscrew the sleeve 30, if even just a small amount, to either increase the pivoting angle of the pivoting member 12 or to temporarily remove any pivoting limitations is supported by Gentz. Further as the device is adjustable, the sleeve could easily be repositioned to limit the pivoting angle, and thus the device is not modified to be unusable. 
Applicant’s arguments with respect to claim 48 are found persuasive, the rejection is therefore withdrawn. 
With respect to claim 50, Applicant argues that Gentz does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Terminal Disclaimer
The terminal disclaimer filed on August 30, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,555,829 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-34, 36-37, 39-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentz et al (US 2011/0251539).
With respect to claim 32, Gentz discloses An orthosis joint (Fig 3, joint 10, for use in an orthosis- [0002]) comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 3, body 11 with bores 15 and 14 extending from the distal side adjacent the pivot “A” to the proximal opposite side, Annotated Fig 3), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 connectable to proximal orthotic component at mount 13 on the proximal side); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic component 12 pivotable at pivot “A” on the distal side), the distal orthotic component being configured to pivot relative to the base body about a pivot axis (Fig 3, pivot axis “A”); a sleeve secured to one of the plurality of bores at the proximal side of the base body (Fig 4, sleeve 30 secured to bore 15 on the proximal side), the sleeve extending outward from the proximal side of the base body (Fig 3, [0021], [0027], sleeve 30 is detailed to be an adjuster for the plumb line and to have external threads to allow for the adjustment relative to the bores 14/15, the sleeve 30 is adjustable relative to the bores starting as an separate component and then screwed into the bores, in order to change the angle limitations of the pivoting component 12 the sleeve 30 is screwed deeper into bore, thus to either remove or lessen the angle limitations the sleeve can be screwed outwardly from the bore; while not every position variation of the sleeve 30 is shown in the drawings, the capability of the sleeve as detailed in the specs provides support that the sleeve may be partially extended outwardly from the bore, if even just the slightest amount, to meet the limitation; the limitation does not specify when the sleeve is extending out of the bore, thus even if the sleeve 30 is extending outside of the bore only to be screwed into and remain into the bore during use, the limitation is met; further, as the sleeve has an extension length along its axis and extends from one side of the proximal side towards the outer side of the base- relative to the distal side- the sleeve extends outward form the innermost part of the proximal side of the base body); and an integrated functional module positioned at least partially in the sleeve and in mechanical communication with the distal orthotic component, the integrated functional module including at least one of a limit stop, spring, damper, or sensor (Fig 3, integral functional module 20 with a spring 22 and which acts as a limit stop via abutment 36, abutment 36 is within the sleeve 30 as the sleeve 30 contacts surface 29 below surface 36); wherein the one bore extends through the base body on one side of the pivot axis and another of the plurality of bores extends through the base body on an opposite side of the pivot axis (Fig 1, bores 14 and 15 on either side of the axis “M” and pivot axis “A”).

    PNG
    media_image1.png
    828
    955
    media_image1.png
    Greyscale

Annotated Fig 3, Gentz
With respect to claim 33, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve is threadably secured to the one bore ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 34, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve includes threads on the inside of the sleeve ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 36, Gentz et al discloses The orthosis joint of claim 32 comprising a stopper coupled to the sleeve and positioned to hold the limit stop, spring, damper, or sensor in the sleeve (Fig 4, stopper 31/32).  
With respect to claim 37, Gentz et al discloses The orthosis joint of claim 32 wherein the sleeve is a first sleeve, the orthosis joint comprising: a second sleeve secured to the another bore (Fig 4, first and second bores 14 and 14); andApp. No.: 16/783,601 Dkt. No.: 76156.0578Page 2 of 7Preliminary Amendmentat least one of a limit stop, spring, damper, or sensor positioned at least partially in the second sleeve ([0018], each bore with a limit stopper).  
With respect to claim 39, Gentz et al discloses The orthosis joint of claim 32 wherein the orthosis joint is an ankle joint ([0001], ankle joint).  
With respect to claim 40, Gentz et al discloses An orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 1, [0019], base 11 with bores 14 and 15 extending between the proximal and distal side of the base body- Annotated Fig 3), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base body 11 coupled to orthotic component at mount 13 on the proximal side); a distal orthotic component pivotably coupled to the base body (Fig 3, distal orthotic attached 12 at pivot axis A), the distal orthotic component being configured to pivot relative to the base body about a pivot axis ([0017], pivot about axis A); and an integrated functional module secured to one of the plurality of bores and extending outward from the proximal side of the base body (Fig 3, module interpreted to be combined spring system 34/23, and stopper 33/16/30; [0028], stopper portion 33 capable of being screwed to extend out of the bore 14/15; Fig 3, [0021], [0027], sleeve 30 is detailed to be an adjuster for the plumb line and to have external threads to allow for the adjustment relative to the bores 14/15, the sleeve 30 is adjustable relative to the bores starting as an separate component and then screwed into the bores, in order to change the angle limitations of the pivoting component 12 the sleeve 30 is screwed deeper into bore, thus to either remove or lessen the angle limitations the sleeve can be screwed outwardly from the bore; while not every position variation of the sleeve 30 is shown in the drawings, the capability of the sleeve as detailed in the specs provides support that the sleeve may be partially extended outwardly from the bore, if even just the slightest amount, to meet the limitation; the limitation does not specify when the sleeve is extending out of the bore, thus even if the sleeve 30 is extending outside of the bore only to be screwed into and remain into the bore during use, the limitation is met; further, as the sleeve has an extension length along its axis and extends from one side of the proximal side towards the outer side of the base- relative to the distal side- the sleeve extends outward form the innermost part of the proximal side of the base body), the integrated functional module including at least one of a limit stop, spring, damper, or sensor (Fig 3, spring 20); wherein the integrated functional module is configured to adjust or measure the pivoting movement of the distal orthotic component ([0008], adjust pivot movement); and wherein the one bore extends through the base body on one side of the pivot axis and another of the plurality of bores extends through the base body on an opposite side of the pivot axis (Fig 3, bores 15 and 14 on either side of the pivot axis A).  
With respect to claim 41, Gentz et al discloses The orthosis joint of claim 40 wherein the integrated functional module is threadably secured to the one bore ([0023], sleeves 30 with internal and external threading to attach to bores 14/15).  
With respect to claim 42, Gentz et al discloses The orthosis joint of claim 40 wherein the integrated functional module includes a spring (Fig 3, spring 20).  
With respect to claim 43, Gentz et al discloses The orthosis joint of claim 42 wherein the integrated functional module includes a stopper configured to hold the spring in the integrated functional module (Fig 3, stopper 33/16).  
With respect to claim 44, Gentz et al discloses The orthosis joint of claim 40 wherein the orthosis joint is an ankle joint ([0001], ankle joint).  
With respect to claim 45, Gentz et al discloses A modular orthosis joint comprising: the orthosis joint of claim 40 wherein the integrated functional module is a first integrated functional module ([0018], each bore with a module thus at least a first and a second module); and a plurality of integrated functional modules including the first integrated functional module ([0018], each bore with a module thus at least a first and a second module, thus a plurality of modules), each of the plurality of integrated functional modules being configured to be secured to at least one of the plurality of bores and extend outward from the proximal side of the base body (Fig 3, [0021], [0027], each sleeve is detailed to be an adjuster for the plumb line and to have external threads to allow for the adjustment relative to the bores 14/15, the sleeve 30 is adjustable relative to the bores starting as an separate component and then screwed into the bores, in order to change the angle limitations of the pivoting component 12 the sleeve 30 is screwed deeper into bore, thus to either remove or lessen the angle limitations the sleeve can be screwed outwardly from the bore; while not every position variation of the sleeve 30 is shown in the drawings, the capability of the sleeve as detailed in the specs provides support that the sleeve may be partially extended outwardly from the bore, if even just the slightest amount, to meet the limitation; the limitation does not specify when the sleeve is extending out of the bore, thus even if the sleeve 30 is extending outside of the bore only to be screwed into and remain into the bore during use, the limitation is met; further, as the sleeve has an extension length along its axis and extends from one side of the proximal side towards the outer side of the base- relative to the distal side- the sleeve extends outward form the innermost part of the proximal side of the base body), each of the plurality of integrated functional modules including at least one of a limit stop, spring, damper, or sensor ([0018], each bore with a spring 20).
With respect to claim 46, Gentz et al discloses The modular orthosis joint of claim 45 wherein the plurality of integrated functional modules include at least one of a spring module and at least one of a stop module (Gentz et al [0018], each bore with a limit stopper 31/32 and spring 20). 
With respect to claim 47, Gentz et al discloses A method of setting up the modular orthosis joint of claim 45, the method comprising: securing the first integrated functional module to the one bore; and securing another of the plurality of integrated functional modules to the another bore (Gentz et al [0018], each bore with a module, thus method step has been completed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gentz et al in view of Whiteside (US 5328444).
With respect to claim 35, Gentz et al discloses The orthosis joint of claim 32.
Gentz et al is silent on wherein a spring is positioned at least partially in the sleeve.  
Whiteside teaches an analogous joint orthosis with a body 13 with a chamber therein (Fig 2), a sleeve system 23, a spring 26 and a spring adjuster 27 (col 2 ln 50-60), wherein the spring 26 is within the sleeve 23 (Fig 2) which allows for the body and sleeve to be separate materials with different desired properties (col 3 ln 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Gentz et al to be within the sleeve as taught by Whiteside to allow for different body and sleeve material and thus different and desired material properties (Whiteside col 3 ln 5-15).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gentz et al in view of Crispin (US 4771768).
With respect to claim 38, Gentz et al discloses The orthosis joint of claim 32.
Gentz et al is silent on comprising: a slit positioned in the distal side of the base body; wherein the slit is configured to receive the distal orthotic component; and wherein the plurality of bores are configured to open into the slit on the distal side of the base body.  
	Crispin teaches an analogous body (Fig 5, body 52) for an ankle joint (Fig 4) comprising: a slit 72 positioned in the distal side of the base body (Fig 5); wherein the slit is configured to receive the distal orthotic component 58 (Fig 5); and wherein the plurality of bores 64/64 are configured to open into the slit on the distal side of the base body (col 6 ln 00-15, pines 80 extend through bores 64 to contact portion 66 of the distal component 58, thus the bores open in the slit).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot of Gentz et al to have the slit as taught by Crispin to increase device strength to allow for weight to be applied (Crispin col 8 ln 50-55). 

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Airy et al (US 5052379) in view of Whiteside. 
With respect to claim 50, Airy et al discloses An orthosis joint (Fig 1, knee joint orthosis) comprising: a base body including a first bore and a second bore both of which extend between a proximal side of the base body and a distal side of the base body (Fig 2, Annotated Fig 4, base 148 with a first 184 and second 222 bore, the extension length of the bores is between the proximal and distal sides of the base body, Examiner notes that the claim does not require the bore to have openings on each side of the body, just have an extent between the sides), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base 148 coupled at the proximate side at screw 154 to proximal component 40); a distal orthotic component pivotably coupled to the base body, the distal orthotic component being configured to pivot relative to the base body about a pivot axis (Fig 3, Fig 2, pivotable distal component 110, pivots at axis 24); a ball positioned in the first bore, the ball being in contact with the distal orthotic component (Fig 4, ball 182 in first bore 184 contacting section 112 of the distal component 110); … and an integrated functional module comprising a spring positioned in the sleeve and extending in a proximal direction over the base body (Fig 4, bore is a hole extending through an object, the surrounding surface around the bore is interpreted as the sleeve, spring 186 in the sleeve of first bore and spring 224 in the second bore sleeve), the spring being positioned to bias the ball towards the distal orthotic component (col 11 ln 00-10, col 9 ln 55-65, spring biases the ball to the contacting section 112 of the distal component 110); wherein the first bore extends through the base body on one side of the pivot axis and the second bore extends through the base body on an opposite side of the pivot axis (Annotated Fig 4, bored on opposite upper and lower sides of line shown, Examiner notes that the define between sides was not defined).  
Airy et al is silent on a sleeve comprising at least one thread and secured to the base body, wherein the sleeve extends outward from the proximal side of the base body (Airy et al Fig 4 discloses a bore, bore interpreted to be  a hole extending through an object, the surrounding surface around the bore is interpreted as the sleeve, but the sleeves to not extend outward from the proximal side).
Whiteside teaches an analogous orthosis joint 14 with a body 13/23 having a bore 24 (Fig 5), within the bore is a spring 26 retainer screw 48 (analogous to the bore screws 188 and 226 of Airy et al) which is screwed into a sleeve 46 within a bore of a body 13/23 (analogous to the sleeve of Airy which has an internal thread for a bore screw), the sleeve 46 comprising at least one thread and secured to the base body (col 4 ln 20-25, outer and inner threads), wherein the sleeve extends outward from the proximal side of the base body (Fig 5, sleeve 46 shown extending out from the body 23/13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Airy et al (which is the surface surrounding the bore) to be a separate and adjustable threaded cylinder relative to the body as taught by Whiteside in order to have an adjustment system that may better be adjusted by a children as well as adults (Whiteside col 3 ln 55-60) as it can be done without excessive tools. 

    PNG
    media_image2.png
    626
    602
    media_image2.png
    Greyscale

Annotated Fig 4, Airy et al
With respect to claim 51, Airy et al/Whiteside discloses The orthosis joint of claim 50 wherein the ball is a first ball and the spring is a first spring (Airy et al Fig  4, first ball 182 and first spring 186), the orthosis joint comprising: a second ball positioned in the second bore, the second ball being in contact with the distal orthotic component (Airy et al Fig 4, second ball 220 in second bore 222 with second sring 224); and a second spring positioned in the second bore, the second spring being positioned to bias the second ball towards the distal orthotic component (Airy et al col 11 ln 00-10, col 9 ln 55-65, spring biases the ball to the contacting section 112 of the distal component 110).

Allowable Subject Matter
Claims 48 as presented in the claims filed August 30, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 48 is allowed because the closest prior art of record fails to disclose an orthosis joint comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body; a distal orthotic component pivotably coupled to the base body at a pivot axis; an integrated functional module comprising at least two springs positioned in series and in mechanical communication with the distal orthotic component through one of the plurality of bores; and a sleeve secured to the one bore at the proximal side of the base body, wherein the sleeve extends outward from the proximal side of the base body, and wherein at least one of the at least two springs is positioned in the sleeve; wherein the one bore extends through the base body on one side of the pivot axis and another of the plurality of bores extends through the base body on an opposite side of the pivot axis.
The closest prior art of record is Airy which discloses An orthosis joint (Fig 1, knee joint orthosis) comprising: a base body including a plurality of bores extending between a proximal side of the base body and a distal side of the base body (Fig 2, Annotated Fig 4, base 148 with a first 184 and second 222 bore, the extension length of the bores is between the proximal and distal sides of the base body, Examiner notes that the claim does not require the bore to have openings on each side of the body, just have an extent between the sides), the base body being configured to be coupled to a proximal orthotic component on the proximal side of the base body (Fig 3, base 148 coupled at the proximate side at screw 154 to proximal component 40); a distal orthotic component pivotably coupled to the base body, the distal orthotic component being configured to pivot relative to the base body about a pivot axis (Fig 3, Fig 2, pivotable distal component 110, pivots at axis 24); … wherein the one bore extends through the base body on one side of the pivot axis and another of the plurality of bores extends through the base body on an opposite side of the pivot axis (Annotated Fig 4, bored on opposite upper and lower sides of line shown, Examiner notes that the define between sides was not defined).
Airy, alone or in combination, is silent on an integrated functional module comprising at least two springs positioned in series and in mechanical communication with the distal orthotic component through one of the plurality of bores; and a sleeve secured to the one bore at the proximal side of the base body, wherein the sleeve extends outward from the proximal side of the base body, and wherein at least one of the at least two springs is positioned in the sleeve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786